Citation Nr: 0529275	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for postoperative residuals of a post-traumatic 
deviated nasal septum.

2.  Entitlement to a compensable initial evaluation for 
partial loss of sense of taste, effective from September 28, 
2001.

3.  Entitlement to a compensable initial evaluation for 
partial loss of sense of smell, effective from September 28, 
2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to an increased rating in excess of 10 
percent for postoperative residuals of a post-traumatic 
deviated nasal septum, and granted him service connection and 
noncompensable evaluations for partial loss of sense of taste 
and smell, effective from September 28, 2001.  Consideration 
must therefore be given regarding whether the case warrants 
the assignment of separate ratings for his service-connected 
impairment of his sense of taste and smell for separate 
periods of time, from September 28, 2001, to the present, 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In March 2005, the Board remanded the case to the RO for 
additional procedural development.  Following this 
development, the RO affirmed the evaluations assigned to the 
service-connected disabilities at issue in this appeal in a 
July 2005 rating decision.  The case was returned to the 
Board in September 2005 and the veteran now continues his 
appeal.  


FINDINGS OF FACT

1.  Postoperative residuals of a post-traumatic deviated 
nasal septum are currently manifested by at least 50 percent 
obstruction of the nasal passage in both nostrils.

2.  From September 28, 2001 to the present time, the veteran 
experiences only partial loss of his sense of smell.

3.  From September 28, 2001 to the present time, the veteran 
experiences only partial loss of his sense of taste.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of a post-traumatic deviated 
nasal septum have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2005). 

2.  The criteria for a compensable initial evaluation for 
service-connected partial loss of sense of smell for the 
period commencing on September 28, 2001 to the present have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87a, Diagnostic Code 6275 (2005). 

3.  The criteria for a compensable initial evaluation for 
service-connected partial loss of sense of taste for the 
period commencing on September 28, 2001 to the present have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87a, Diagnostic Code 6276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Following receipt of the veteran's claims in 2001, the RO 
provided the veteran with express notice of the provisions of 
the VCAA in correspondence dated in June 2002, September 
2004, and May 2005, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  Relevant private and VA medical 
records have been obtained and associated with his claims 
folder.  Additionally, he has been provided with VA medical 
examinations in 2001 - 2004 that address the increased rating 
claims on appeal.  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board is as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.



Pertinent Laws and Regulations:

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

(a.)  Entitlement to an increased rating in excess of 10 
percent for postoperative residuals of a post-traumatic 
deviated nasal septum.

The veteran was granted service connection for postoperative 
residuals of a post-traumatic deviated nasal septum by rating 
decision of October 1967 (implementing a favorable appellate 
decision of the Board dated in June 1967).  The disability is 
rated 10 percent disabling and this evaluation has remained 
in continuous effect since August 1966.  

As the veteran's entitlement to VA compensation for 
postoperative residuals of a post-traumatic deviated nasal 
septum has already been established, the only evidence that 
must be addressed is that which demonstrates its present 
level of impairment.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The report of a December 2001 VA examination shows that the 
postoperative residuals of a post-traumatic deviated nasal 
septum produced a saddle deformity of his nose with 
broadening of the nasal bones.  On a scale of zero to 10, 
with 10 being the best possible score, the veteran was able 
to breathe unassisted 2-3/10 through his left nostril, and 
1/10 through his right.  When the nostrils were dilated with 
a nasal speculum, he was able to breathe 5-6/10 through his 
left nostril, and 4/10 through his right.  

The report of a VA examination conducted in August 2004 
shows that the veteran's postoperative residuals of a post-
traumatic deviated nasal septum were manifested by an 
external lower third nasal deformity with buckled caudal 
septum and a left anterior septal deviation that caused 
greater than 50 percent left nasal blockage.  

Disability due to traumatic deviation of the nasal septum is 
rated under the criteria contained in 38 C.F.R. § 4.97, 
Diagnostic Code 6502, which provides for the assignment of a 
10 percent evaluation, when the evidence establishes that 
there is 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  This is the 
highest rating assignable under that Diagnostic Code.  The 
current evidence indicates that there is at least 50 percent 
obstruction in the veteran's left and right nostril when the 
veteran's disability is at its most severe.  The 10 percent 
evaluation assigned to his postoperative residuals of a 
post-traumatic deviated nasal septum is thus confirmed.  As 
there is no basis in the applicable rating schedule to 
assign a higher evaluation, the claim for an increased 
rating must be denied.

(b.)  Entitlement to a compensable initial evaluation for 
partial loss of sense of smell, effective from September 28, 
2001.

The veteran was awarded VA compensation for impairment of his 
sense of smell, effective from September 28, 2001 (the date 
he filed his original claim for service connection for this 
disability).  The medical evidence indicates that his 
impaired sense of smell was related to the traumatic episode 
in service that also caused his deviated nasal septum.

VA examination reports dated from 2001 - 2004 show that the 
veteran's loss of his sense of smell is only partial and not 
total.  He is still able to perceive certain odors, although 
there was some loss of his ability to distinguish certain 
scents.  The criteria for rating impairment due to loss of 
smell is contained in 38 C.F.R. § 4.87a, Diagnostic Code 
6275, and provides for the assignment of a 10 percent 
evaluation when the objective evidence demonstrates complete 
loss of this sensory ability.  This is the highest rating 
assignable under that Diagnostic Code.  As the current 
evidence shows that the veteran still retains partial sense 
of smell, the criteria for a compensable evaluation have not 
been met.  His claim for a compensable initial evaluation for 
the period commencing on September 28, 2001 is therefore 
denied.

(c.)  Entitlement to a compensable initial evaluation for 
partial loss of sense of taste, effective from September 28, 
2001.

The veteran was awarded VA compensation for impairment of his 
sense of taste, effective from September 28, 2001 (the date 
he filed his original claim for service connection for this 
disability).  The medical evidence indicates that his 
impaired sense of taste was related to the traumatic episode 
in service that also caused his deviated nasal septum.

VA examination reports dated from 2001 - 2004 show that the 
veteran's loss of his sense of taste is only partial and not 
total.  He is still able to perceive certain tastes, although 
there was some loss of his ability to distinguish certain 
flavors.  The criteria for rating impairment due to loss of 
taste is contained in 38 C.F.R. § 4.87a, Diagnostic Code 
6275, and provides for the assignment of a 10 percent 
evaluation when the objective evidence demonstrates complete 
loss of this sensory ability.  This is the highest rating 
assignable under that Diagnostic Code.  As the current 
evidence shows that the veteran still retains partial sense 
of taste, the criteria for a compensable evaluation have not 
been met.  His claim for a compensable initial evaluation for 
the period commencing on September 28, 2001 is therefore 
denied.




ORDER

An increased rating in excess of 10 percent for postoperative 
residuals of a post-traumatic deviated nasal septum is 
denied.

A compensable initial evaluation for partial loss of sense of 
smell for the period commencing on September 28, 2001, is 
denied.

A compensable initial evaluation for partial loss of sense of 
taste for the period commencing on September 28, 2001, is 
denied.



	                        
____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


